FILED

IN THE UNITED STATES DISTRICT COURT

oct 2 4_2ola
FoR THE DISTRlCT oF MoNTANA qe,k_ u S mm own
Districlt_| 313 tr\:l:nlana
HELENA DIVISION

UNITED STATES OF AMERICA,

Plaintiff, No. CV 17-54-H-SEH
VS.

ORDER

JOSEPH ROBERTSON and CARRlE
PFLEGER ROBERTSON,

Defendants.

 

 

On October 24, 2018, the Court held a hearing on United States’ Motion to
Strike Defendants’ Expert Report and Opinions.l

Upon the record made in open court,

ORDERED:

1. Docurnent Nurnbers 90-1, 90-2, 90-3, and 90-4 filed on October 12,
2018, were: (1) untimely; (2) not submitted or filed in compliance with prior

orders of this Court; (3) not submitted on motion or with approval of the Court as

 

'Doc. 91.

required by Fed. R. Civ. P. 6(b); (4) submitted without good cause or excusable
neglect being demonstrated; and (5) submitted without other valid explanation or
excuse being shown. All are stricken from the record and will be accorded no
weight as evidence or in support of` arguments relevant to any issue before the
Court.

2. Defendants’ counsel of` record shall file, on or before close of
business on October 26, 2018, a written explanation executed by the Defendants
acknowledging that present counsel of record is fully authorized to continue
representation of` Def`endants in this case.

3. The United States’ Unopposed Motion to Vacate the Deadline for
Filing the Final Pretrial Order2 is GRANTED in part. The final pretrial order filing
deadline is suspended, and is reset for the first Friday following the Court‘s ruling
on Plaintiff`s pending Renewed Motion for Summary Judgment.3

DATED this _Q?_faay of october, 2018.

AM E. HADDON
United States District Judge

/%AM%/\

 

2 Doc. 94.

3 Doc. 33.

